Title: Thomas Mann Randolph’s Deposition in Jefferson v. Rivanna Company, [8 June 1819]
From: Randolph, Thomas Mann,Randolph, Thomas Eston,Meriwether, William D.
To: 


          
            
               8 June 1819
            
            This deponent had two crops boated down Rivanna before 1794, from Milton, that of 1792 and 1793: he knew an instance of a Boat going and returning within the week in 1792: a negroe man of his was in that Boat at the time, with, (he thinks) Sylvanus Meeks, and another: he had part of his crop damaged in Magruders falls in 1793, the Boat containing it was lost.
            He was a subscriber to the loan made in Albemarle to the James River Company, about 1799, the amount of which was expended in improving Rivanna by the three Commrs of whom Francis Walker and Wm D. Meriwether were two: he allways understood that a  sum not less than 500$ was given to Magruder to enable him to build his locks: he attended, as one of the Guides, the Jury in 1805, upon the Inquest in the case of Thomas Jeffersons Mill dam: while the Jury was deliberating, being in view, he was called to them, the jurors were debating on a proposition of some of them to require of Thomas Jefferson, to grant the use of his Canal, to the Public, for navigation, as the condition of being permitted to erect his Dam; that proposition was pronounced by several jurors in his hearing to be entirely out of their province, as well as ungenerous, and unjust: he was asked if he thought Thomas Jefferson would consent to make such an agreement; to which he replied that he knew Thomas Jefferson wished the public to have the use of his Canal, believing the River itself to be alltogether impracticable for regular navigation, but he knew not whether he would expect compensation for the use of it; his own opinion was that he ought to have it, and he was quite sure that he Tho. Jefferson would be very strict as to security from damage; he was then desired to ask Thomas Jefferson c to come to the jury which he immediately did, but being called to by another person who had been allso a Guide to the Jury he did not accompany Th: Jeff.: that the Rivanna Company about 1710 1810 or January 1811 had lost all idea of using the Canal, as he understood: that he attended the Secretary of the  Directors in exploring the Channel of the River, with the view to render it navigable by sluices, and took great pains, going up and down in the Boat with him, to prove that the Public would inevitably be disappointed, if such an attempt were made, for it could not be rendered  navigable with safety: that the Secretary did not give into his opinion at first; but at length concluded to advise the Directors to open a  negotiation with Thomas Jefferson for the use of his Canal.
            This Deponent bought out the last year of Jonathan Shoemakers Lease viz. from June 1811, to June 1812, and took a lease afterwards himself, of the mills called Shadwell: Jonathan Shoemaker was of opinion that Thomas Jefferson should build a lock in his Dam at once, and refuse the use of his Canal to the Public; he even said that a Tenant for five years, had better bear that expence himself, than submit to the injury he would inevitably sustain, from the public use of the Canal: This Deponent well convinced that the river was impracticable, and having numerous friends above the south West mountain, desired the use of the Canal to be granted, but insisted that the Canal itself should be extended a few yards farther, and the locks placed below the mill house: he believed that but little inconvenience would result to the mills, if that were done; for if the locks should be carried away at any time, the Canal above them might be brought to a termination, like the bottom of a bag, in a very short time, and the works remain unaffected by the accident: a tight Gate might be placed in the Canal,  between the Forebay and locks,  which would secure all the Water to the Mills, when the River was too low for navigation: in case of too great a flow taking place, or a sudden rise of the River, which might not afford time for going up to the Guard Gate at the Pier head, or widening the Waste, all danger might be removed in an instant, by throwing open the lock Gates, which the solid foundation for locks afforded by the Ground in the Valley below the mill, would render so entirely safe, in his opinion, that the millers might, without risk to any thing, avail themselves of such an occasion to scour out the Canal, and the Bason below the mill, at the same time, by  working up the mud, in the way usual on in such cases, in the latter, while the torrent was runing: the difference in the diging below and above the mills was in his opinion not greater than that of working hard and durable, instead of soft and perishable wood, or ploughing sand, instead of Clay, with a like difference in the ultimate advantage: the bottom of the Valley being very little below that of the bottom of the Canal in level, no more diging was needed to form a sufficient Bason for Boats, than merely to give the small sheet of Water a  good form in its outline: the same use of Water to float off the earth, in excavating, for the lock Chambers, might be made, and clay was as susceptible of that as Sand, while the stone which remained would be of great value to form a solid foundation for the floors of the lock chambers and to build a dry stone Wall around the Bason, to keep the  Sand-Wash out of it: the small stream, or spring branch, in the valley was sufficient to keep the locks safe from injury by the sun, whenever in very dry times puting a stop to all navigation, the whole Water was used for the mills: This Deponent failed in procuring the security to the mills here described, and the locks were placed above them, in a bed of deep sand, where they are liable to be carried away by a flood in the Canal, in which case the Canal Bank can be restored only by building a stone Wall 20 feet high, and making it Water tight for the whole length of the breach made: he advised the overseer  for the Directors, Thomas Emanuel Poor, that the lower lock chamber was not dug steep deep enough, Poor agreed with him in opinion that there must be some mistake about it, and went immediately to the acting Director, who told him that it was as deep as  the plan required: upon the first rise of the River after the locks were finished they were undermined by the Water and presented the appearance of so many Vessels stranded bilged, and destroyed; from which they were saved only by the efforts of the Negroes of this Deponent, and of Thomas Jefferson, who assembled immediately, allthough on a sunday and stoped the Canal: afterwards the inner, and artificial Bank to the Canal, was made by the same hands, which now appears in the Companys Basin, part of which had been left by their labourers in making the said Bason, and the Water was thereby brought again to the mill, the forebay of which had become as dry as the mill floor: This Deponent was had been informed by the acting Director William D. Meriwether that the Company would not consent to his placing the locks below the mill house, but that he had been directed to widen the Canal, from the mill house to the Waste, to double its actual Width, and to deepen the new cut, to the level of the old, which work has by no means been done: This deponent knows nothing of the agreement between Thomas Jefferson and the Company, about the public use of the Canal; nor does he know any thing of the Companys hands having worked on it any where, except about the Bason, before mentioned, which they commenced, but did not finish: he had the Companys hands employed on his own account, for some days, in cleansing the Canal, which was one half his duty as Tenant; but that was by an agreement between himself and Wm D. Meriwether, that and he was to return the Work to the Company,  nor did he, untill long after, understand, that the work so done on his account, which was only shoveling up mud, was to be assumed as the equivalent to the completion of an engagement made with Thomas Jefferson for the security of his mills: The locks at all times of low Water have leaked enough to turn cause the stoppage of one pair of stones; for the surplus Water in the forebay, over sufficient to turn both pair of stones in the mill, is at such times allways less than the leakage, and of course one pair must be stoped: between June 1811 and June 1812, Shadwell mills repeatedly more than once manufactured sixty and he believes even sixty five Barrells of Flour within 24 hours, which this deponent found think was not practicable after the locks were finished, unless on high Water.
            This Deponent with the hands of Thomas Jefferson and his own made the sluice called the middle sluice in the falls at Milton: he had used that natural passage through the said falls, for several years before the improvement, to Boat his produce, and never sent Boats down without their going through it, with part of their loads; he did no more than remove the obstructions of fixed rock in the said natural sluice, which he had twenty times gone through in half loaded Boats in person; and  bolt down to the rocks some logs, to lead Boats into the sluice: he contemplated bringing up Boats through the said sluice by a chain and Windlass; Thomas Jefferson had the chain made, but it was not quite long enough to reach to the place where the Windlass must be fixed, and was attached to a Ring Bolt at the head of the sluice, in which way it was some time used; this Deponent having in the mean time heard of a sluice Gate which he thought would answer resolved to try that plan, but the Company interfered, and one half of the chain being stolen, the other half was removed by himself: When the Company commenced opening their sluice at the same place around the island, this Deponent endeavoured to convince their manager that the bed of river would be filled up below by the gravel, which the current caused in the arm of the river above, would move, and asked him to endeavour to prevail on the Directors to make use of Hendersons old mill Canal, and put a lock in it: the plan begun was however executed, and the river has been filled up, for near half a mile, so that the aforesaid old mill canal will not now answer for the purpose, and a navigation, than which nothing worse can be shewn any where, can be improved only by diging a new Canal of at least half a mile in length.
            Question by Willm D Meriwether?—Do you recollect whether the Bank was ever broken by high water about & above the Toll Mill, and between that and the Locks—before the erection of said Locks?
            Answer by Deponent—I remember that the forebay, or trunk, I do not recollect which it was at the time, of the Toll mill, was once carried away and left a very large breach. The companys hands worked in the Canal between the Toll mill and guard gate at the Millers house  then using all the earth they moved, on the side next the River, where the bank was before then, by which it was much strengthened: but this work was not done at the time the Forebay blew up as mentioned above not at any time to repair damage.
            Question by the same—Since the completion of the Locks, has the aforesaid banking, or the banking about the Locks, given way or any other part that the company’s hands work’d upon?
            Answer by Deponent—I do not recollect that it has, but I have had nothing to do with the mills for some years.
            Question by the same—Do you recollect that the Plaintiff gave his consent that the locks should be placed where they are?—
            Answer by Deponent—I remember that Mr Jefferson told me he would not disappoint the Public, and if the Company would not place the locks below the mill he would consent to their being put elsewhere, on condition of his property being made entirely safe.
            
            Question by the same—Do you know who wrote the Inquest of 1805?
            Answer by Deponent—Gabriel Lillie, overseer to Thomas Jefferson and myself were Guides to the Jury: I had a good deal to say to him that day and I cannot remember having ever seen that paper.
            Question by the same—Do you think if the Dam was as tight as Dams usually are—there would be a sufficiency of Water in the canal to supply both Mills and Boats whenever the River is navigable for Boats?
            Ansr by Deponent—I am not competent to answer this question unless I should do it by conjecture; but it seems to me that if the dam could be made quite tight, the possibility of which I doubt; and the Canal were much widened, and the bottom and sides made quite smooth, so as to retard the passage of the Water along it as little as possible, that there might be enough.
            Question by the same—Could not the want of water be supplied by raising the Dam twelve inches higher? than it now is?
            Answer by Deponent—I have no doubt it could be supplied in that way; but then the whole Bank of the Canal must be raised in proportion, and of course widened sufficiently to support the new part, which would be a great work; and how the raising of the forebays to suit that change would affect the Works Mills I cannot say.
            Question by the same—Do you recollect when Henderson’s Dam was taken down?
            Ansr by Deponent—I do not remember the time, but the fact very well, for some of my hands helped and I was by for a short time, and recollect that it was very imperfectly done in my opinion.
            Question by the same—Have you any recollection of the passage of Boats up or down the River, after the taking down of Hendersons dam, and previous to the erection of the Plaintiffs Dam?—
            Ansr by Deponent—I have gone down the river in empty Boats myself several times within that period; & knew all the natural openings in the ledges of Rock very well: the greatest difficulty was where the old mill Dam of Shadwell stood: about half way between the new Dam & mill there an empty Boat would allways ground, unless the river was up: in March 1799 I saw a Canoe get stoved stove there when the river was smartly up: the man saved himself by geting on a rock from which he was with difficulty taken off: within the period here stated, (which I know by having passed where Hendersons dam stood allthough I cannot remember exactly the year it was removed) I saw a Boat, with two Hogsheads Tobacco, coming down the river on a small rise: Knowing the man, at his request, I attempted to pilot him through to Milton, but hung, where Shadwell old Dam stood, & he was obliged to unload: that Tobacco was carried down in carts but the empty Boat went through: and farther this Deponent saith not.
            
              Th M Randolph
            
          
          
            albemarle County to wit
            The  Aforegoing deposition of Thomas M Randolph Taken before us in due forme, at the time and place before Mentioned
            
               John WatsonThos Eston Randolph
            
          
        